Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 10, 21, and 25 are allowable over the prior art of record for their specific recitations of elements involved in a system, method, and non-transitory storage medium for driver-tuned diagnostics and reporting, respectively, among other limitations, “defining a driver-specific modifier for the vehicle-state reporting trigger based on the aggregated data; and changing a reporting threshold from the vehicle-state reporting trigger to a modified vehicle-state reporting trigger modified by the user-specific modifier responsive to defining the modifier.”
The closest prior art is Berkobin et al. (Pub. No.: US 2008/0255888 A1) which teaches methods for determining driver behavior, comprising receiving vehicle performance data, determining a driver safety metric based on the vehicle performance data, and transmitting the safety metric to a remote host but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662